DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 03/23/2021 has been received and made of record.
Claims 1, 2, 4, 6-10, 12, and 14-24 are currently pending in Application 15/930,175. 

Response to Arguments
Applicant’s submission of the terminal disclaimer dated 03/23/2021 obviates the previously presented double patenting rejection.  The double patenting rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Remarks, filed 03/23/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun and Gao as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4, 6-10, 12, and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2018/0270022 A1) and further in view of Gao (US 2020/0170033 A1).

Regarding claims 1, 9, and 20, Sun discloses a method, apparatus, and non-transitory computer readable medium (Sun: Paragraph [0006], “a method, a computer-readable medium, and an apparatus are provided”) comprising: 
	first circuitry (Sun: Figure 3 and Paragraph [0038], “base station 310 in communication with a UE 350” contains multiple processors including RX/TX processors and Controllers/Processors), configured to process coded blocks of K1 code block groups to obtain bit sequences corresponding to the coded blocks of the K1 code block groups (Sun: Figure 6 and Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs”; these are processed by the base station’s processors before being output); 
	and second circuitry (Sun: Figure 3 and Paragraph [0038], “base station 310 in communication with a UE 350” contains multiple processors including RX/TX processors and Controllers/Processors), configured to output the bit sequences (Sun: Figure 6 and Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs”); 
	wherein a transport block is segmented into C code blocks, C is a positive integer, and each code block of the C code blocks comprises multiple bits from the transport block, wherein each code block of the C code blocks is encoded into a coded block, wherein each coded block comprises bits from a corresponding code block with check bits (Sun: Paragraph [0063], “the UE 604 may determine that 4 CBGs out of 12 failed a CRC check”), wherein the coded blocks correspond to a quantity K code block groups, K is a positive integer, K1 is a positive integer, and K1 is less than or equal to K (Sun: Figure 6 and Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first , and wherein  received indication information comprises K bits, each of the K bits is either "1" or "0" and corresponds to one of the K code block groups, respectively (Sun: Figure 6 and Paragraph [0063], “The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is shown as "111100010111" where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted”); 
	and wherein for a retransmission of the transport block, the K bits comprise K1 "1" bits and (K- Ki) "0" bits, and the K1 code block groups are K1 code block groups corresponding to the K1 "1" bits (Sun: Figure 6 and Paragraph [0063], “The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is shown as "111100010111" where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted… Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs”; although Sun’s convention is that the ACK/NACK feedback’s “0” bits indicate CBGs that need to be retransmitted and “1” bits indicate CBGs that were properly received and decoded, that convention is arbitrary and it would have been obvious to try/implement the alternative). 
	Sun does not explicitly disclose that the coded blocks include the CRC bits or that the indication assigned to “0” and “1” is arbitrary and reversible. However, Gao discloses these features (Gao: Paragraph [0004], “Each CB is independently encoded and includes CRC”, and Paragraphs [0065] and [0075], “For example, the second indicator field is 1 bit, "0" indicates that the first indicator field is not included, and "1" indicates that the first indicator field is included; or "1" indicates that the first 
	Sun and Gao are analogous art in the same field of endeavor as the invention as all are drawn to transport block/code block group error handling. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Gao’s CRC inclusion and bit indications into the system of Sun so to allow for standards compliance and greater system efficiency (Gao: Paragraph [0005]). 

Sun-Gao teaches 2/10/21. The method/apparatus/non-transitory computer readable storage medium according to claim 1/9/20, wherein for an initial transmission of the transport block, the Ki code block groups are the K code block groups (Sun: Figure 6 and Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs”; in this example, K1 = K = 12 CBGs).

Sun-Gao teaches 4/12/22. The method/apparatus/non-transitory computer readable storage medium according to claim 1/9/20, wherein the received indication information is received from a receiving end of the transport block (Sun: Figure 6 and Paragraph [0063], “The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is shown as "111100010111" where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted”).

Sun-Gao teaches 6/14. The method/apparatus according to claim 1/9, wherein the quantity K is determined based on one or more of the following information items: a length of the transport block, a maximum quantity of bits of acknowledgement information fed back by a receiving end of the transport block, or a quantity of code block groups that is indicated by control signaling (Sun: Figure 6 and Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs… The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is shown as "111100010111" where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted”; in this example, K1 = K = 12 CBGs).

Sun-Gao teaches 7/15/23. The method/apparatus/non-transitory computer readable storage medium according to claim 1/9/20, wherein the programming when executed by the processor, further causes the apparatus to: 
	perform rate matching operations on coded blocks of the Ki code block groups, to obtain the bit sequences corresponding to the coded blocks of the Ki code block groups (Sun: Paragraph [0039], “interleaving, rate matching, modulation/demodulation”).

Sun-Gao teaches 8/16/24. The method/apparatus/non-transitory computer readable storage medium according to claim 7/15/23, wherein the programming when executed by the processor, further causes the apparatus to: 
	perform at least one of: 
		interleaving, code block concatenation, or modulating operations on the bit sequences, to obtain to-be-transmitted bit sequences (Sun: Paragraph [0039], “interleaving, rate matching, modulation/demodulation”).

Sun-Gao teaches 17. The apparatus according to claim 9, wherein the apparatus is a terminal or a network device (Sun: Paragraph [0034], “access point… mobile terminal”).

Sun-Gao teaches 18/19. The method/apparatus according to claim 1/9, wherein for an initial transmission of the transport block, the K bits comprises K "1" bits, and the K1 code block groups are the K code block groups (Sun: Figure 6 and Paragraph [0063], the initial transmission may have a feedback of all “0” bits or all “1” bits, depending on failures and convention; Gao: Paragraphs [0065] and [0075], “For example, the second indicator field is 1 bit, "0" indicates that the first indicator field is not included, and "1" indicates that the first indicator field is included; or "1" indicates that the first indicator field is not included, and "0" indicates that the first indicator field is included… when information about a 1-bit first indicator field corresponding to a CBG is "0", it indicates an initial transmission or indicates that a retransmission is not needed; or when information about a 1-bit first indicator field corresponding to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (US 2019/0356430 A1) discloses using code block groups with a HARQ feedback bit for each CBG (Cheng: Paragraph [0009]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453